          Entered on Docket July 29, 2020
                                                        Below is the Order of the Court.


                                                        _______________________________
1
                                                        Marc Barreca
2
                                                        U.S. Bankruptcy Judge
                                                        (Dated as of Entered on Docket date above)
3

4

5

6
        _______________________________________________________________
7

8

9

10
                        IN THE UNITED STATES BANKRUPTCY COURT
11
                  FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12

13                                                           IN CHAPTER 13 PROCEEDING
       In re:                                                No. 16-11097-MLB
14     DANIEL SHANE SNOW and
       HOLLY ANNA SNOW,                                      AGREED ORDER RESOLVING
15
                                                             TRUSTEE'S MOTION TO DISMISS
16                                           Debtors.        CASE

17          THIS MATTER came before the Court on the Chapter 13 Trustee’s Motion to Dismiss

18   Case (ECF No. 86). Based on the agreement of the parties, it is

19          ORDERED that:

20          1) The debtors are required to make the plan payment each month for the six month period

21   beginning September 2020;

22          2) If the debtors fail to make any plan payment during this six month period, the Trustee

23   may submit an ex parte order dismissing this case after sending electronic mail notice to debtors’

24   counsel at emilee@expresslaw.com ten (10) days prior to the submission of this order;

25          3) This order does not excuse any plan payment delinquency; and

26          4) This order does not affect the rights of creditors or parties in interest under the terms of

27   the debtors’ plan.

28                                           / / /End of Order/ / /


                                                                            Chapter 13 Trustee
      AGREED ORDER RESOLVING                                             600 University St. #1300
      TRUSTEE'S MOTION TO DISMISS                                           Seattle, WA 98101
      CASE - 1                                                        (206) 624-5124 FAX 624-5282
1

2    Presented by:
3    /s/ Jason Wilson-Aguilar       _
     JASON WILSON-AGUILAR, WSBA #33582
4    Chapter 13 Trustee
     600 University St. #1300
5    Seattle, WA 98101
     (206) 624-5124
6

7

8    Approved:
9    /s/ Thomas Neeleman [approved by email]
     Thomas Neeleman, WSBA #33980
10   Attorney for debtors
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     Chapter 13 Trustee
     AGREED ORDER RESOLVING                       600 University St. #1300
     TRUSTEE'S MOTION TO DISMISS                     Seattle, WA 98101
     CASE - 2                                  (206) 624-5124 FAX 624-5282
